DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the:
 “channel” (Given the plain meaning of the term channel) is not shown in figures 1, 3, 5 as claimed in claims 33 and 37 and subsequent dependent claims; note this drawing objection is dependent upon the interpretation of a channel. While Applicants designate numeral 2 as a channel, this numeral does not appear to be pointing to any channel, much less one that extends through the wall of the housing; please see related 112 b below. 
“non-vanishing angle” of claim 33 and 36 are not shown in the figures. This is further difficult to understand in light of the issues with the term “channel”.
“a region” of claim 19.
“a non-rotatably arranged part of a load” of claim 21.
“drawing directions” of the claims are not shown.
“centering device” of claim 37.
The features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a channel” and “the channel extending through a wall of the housing and ending in an interior space region of the gear unit”. While taken by themselves, these recitations appear to be clear, when these recitations are instead read in light of Applicant’s 
	In addition, the claim as a whole includes a lot of product by process limitations which do not appear to add any additional structure to the claim and thus do not appear to be limiting. Further still it is unclear whether the “drawing direction” is part of the product by process which does not further limit the claim or whether Applicant is intending to impart some structure to the final product. 
	Furthermore, in claims 14 and 19, Applicant recites the term “a non-vanishing angle”. This is not a known term of art nor does it appear to have any well known plain meaning. The specification fails to explicitly define the term and the drawings do not appear to show the angle. Therefore, it is unclear what exactly is implied by the term and where precisely the angle is being measured in relation to the claimed structure. It is highly recommended that Applicant fix the specification and drawings if such an angle exists and also clearly define the angle in the claims in relation to claimed final structure of the apparatus.
	Claim 19 makes use of the “and/or” recitation inappropriately. Both ranges claimed can not coexist under the “and” condition. This is an improper broad/narrow limitation.

	Claim 25 also makes use of the “and/or” recitation and appears to be a broad/narrow limitation which does not make sense. Is there a bore or a stepped bore present? Both can not be present at the same time as they are different types of bores.
	Claim 27 recites “the respective screw rests against the cover surface and/or against a step of a respective stepped bore”. Which state is it? It is unclear how both states could occur at the same time.
	Claim 29 recites “the first intermediate shaft” which lacks antecedent basis in the claim.
	Claim 29 further recites “includes the axis of rotation of the input shaft is not a plane of symmetry”. It is unclear what the plane of symmetry is referring to without any frame of reference. What elements are being considered for the plane of symmetry?
	In light of the numerous and significant 112 b issues presented above and in light of not fully understanding the intended scope of the claimed subject matter, what follows is a rejection based on the claims as best understood. All the claims may not be addressed due to this lack of clarity and this does not mean that these claims are patentable. In other words, the rejection of all the claims is highly contingent on how claim 14 is amended or clarified.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-19, 29, 30, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allgaier et al. (USP 9157508).
Regarding claim 14,	Allgaier discloses a geared motor, comprising: a die-cast housing (4) part produced by a die casting method, during or after which sliders are moved and/or pulled out in respective drawing directions for demolding; and an input shaft (13); wherein the housing part includes a channel (see annotated figure, Note this is the interpretation as best understood due to the 112 b issues presented above), demolded in a first drawing direction, using a first slider, the channel extending through a wall of the housing part and ending in an interior space region of a gear unit of the geared motor; and wherein the drawing direction has a non-vanishing angle in relation to an axis of rotation of the input shaft between 5° and 45°. (All the limitations which are italicized are being interpreted as Product by Process limitations. In this case these do not appear to impart any distinct final structure to the apparatus and thus are not being considered. See MPEP 2113 for more information on product by process)

    PNG
    media_image1.png
    674
    517
    media_image1.png
    Greyscale

Regarding claim 16, Alligaier et al. discloses the geared motor according to claim 14, wherein the non-vanishing angle is between 5° and 20° (part of the product by process limitation from claim 14 which holds no patentable weight, further the angles exist in the prior art as best understood).  
Regarding claim 17, Alligaier et al. discloses the geared motor according to claim 14, wherein the gear unit is includes a bevel gear (21), a tooth system of a pinion (11, 12, 21) connected to the input shaft in a torsionally fixed manner meshes with a tooth system of a ring (22, etc) connected to a first intermediate shaft (shaft holding 21) of the gear unit in a torsionally fixed manner, an orthogonal projection of an axis of rotation of the first intermediate shaft onto the drawing direction and/or onto a plane including the drawing direction is included in a region covered by an orthogonal projection of the channel onto the drawing direction and/or onto the plane including the drawing direction (as best understood, Alligaier has projections which could meet these limitations as evident in fig.1).  
Regarding claim 18, Alligaier et al. discloses the geared motor according to claim 17, wherein an inner diameter of the channel is larger than a largest outer diameter of the ring gear (as best understood, and based on the interpretation of claim 14, a diameter could be defined of the channel which is larger than an outer diameter of ring gear 21).  
Regarding claim 19, Alligaier et al. discloses the geared motor according to claim 14, wherein the housing part includes a region (any region therein could read on this) demolded in a second drawing direction using a second slider, the second drawing direction having a non-vanishing angle to a normal direction of a plane defined by the axis of rotation of the input shaft and an axis of rotation of a first intermediate shaft ranging from 5° to 45° and/or from 5° to 20°.  
Regarding claim 29, Alligaier discloses the geared motor according to claim 14, wherein the housing part has an asymmetrical configuration such that a plane whose normal direction is aligned in parallel with an axis of rotation of the first intermediate shaft and includes the axis of rotation of the input shaft is not a plane of symmetry (as best understood, a plane which includes the input shaft axis of rotation and is parallel to the axis of rotation of the intermediate shaft is not a plane of symmetry as viewed in figs.1 and 3, at least in regards to a portion of the housing).  
(as best understood, at least a portion of a toothed part or gear wheel is set apart from the plane).  
Claim(s) 14, 22-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huber et al. (DE 102009005347A1).
Regarding claim 14, Huber et al. discloses a geared motor, comprising: a die-cast housing (22) part produced by a die casting method, during or after which sliders are moved and/or pulled out in respective drawing directions for demolding; and an input shaft (shaft for input gear 1); wherein the housing part includes a channel (passage which includes area of input shaft), demolded in a first drawing direction, using a first slider, the channel extending through a wall of the housing part and ending in an interior space region of a gear unit of the geared motor; and wherein the drawing direction has a non-vanishing angle in relation to an axis of rotation of the input shaft between 5° and 45°. (All the limitations which are italicized are being interpreted as Product by Process limitations. In this case these do not appear to impart any distinct final structure to the apparatus and thus are not being considered. See MPEP 2113 for more information on product by process)
Regarding claim 22, Huber discloses the geared motor according to claim 14, wherein the housing part is connected to a gear unit cover (100), the connection surface having a planar configuration (see fig.2), the gear unit cover being screw-connected to the housing part (screws or fasteners 101 seen in fig.1), the connection surface being parallel to the axis of rotation of the input shaft and parallel to an axis of rotation of an intermediate shaft (seen in fig.2).  
(as best understood, they would align in parallel with a drawing direction).  
Regarding claim 24, Huber discloses the geared motor according to claim 22, wherein a flat seal (102) is arranged between the housing part and the gear unit cover.  
Regarding claim 25, Huber discloses the geared motor according to claim 22, wherein a respective screw is arranged through a respective bore and/or a stepped bore (as evident in fig.2, the screw 101 is contained in stepped bore of the cover 100) of the gear unit cover and is screwed into a respective threaded bore by a threaded region.  
Regarding claim 26, Huber discloses the geared motor according to claim 25, wherein the stepped bore and the threaded bore are aligned in parallel with a second drawing direction (as best understood, the bore is aligned in parallel with a drawing direction).  
Regarding claim 27, Huber discloses the geared motor according to claim 22, wherein a screw head of the respective screw rests against the cover surface and/or against a step of a respective stepped bore in a planar fashion (seen in fig.2).  
Regarding claim 28, Huber discloses the geared motor according to claim 25, wherein the stepped bore is arranged in a planar surface region of the gear unit cover, a normal direction of the planar surface region being aligned in parallel with a second drawing direction (as best understood, the bore is arranged in the manner claimed, seen in fig.2).  
Claim(s) 14, 15, 20, 21, 33, 35-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bouche (DE 102011008949 A1).
die-cast housing (4) part produced by a die casting method, during or after which sliders are moved and/or pulled out in respective drawing directions for demolding; and an input shaft (shaft for input gear 66); wherein the housing part includes a channel (passage which includes area of input shaft), demolded in a first drawing direction, using a first slider, the channel extending through a wall of the housing part and ending in an interior space region of a gear unit of the geared motor; and wherein the drawing direction has a non-vanishing angle in relation to an axis of rotation of the input shaft between 5° and 45°. (All the limitations which are italicized are being interpreted as Product by Process limitations. In this case these do not appear to impart any distinct final structure to the apparatus and thus are not being considered. See MPEP 2113 for more information on product by process)
Regarding claim 15, Bouche et al discloses the geared motor according to claim 14, wherein the gear unit is arranged as a bevel gear unit driven by an electric motor (bevel gear 66 and electric motor 99).  
Regarding claim 20, Bouche discloses the geared motor according to claim 14, wherein the channel extends through a flange region of the gear unit (seen in the figures), the gear unit being connected to an electric motor at the flange region (motor 99 connected to flange region).  
	Regarding claim 21, Bouche discloses the geared motor according to claim 20, wherein the gear unit holds the electric motor and is held by a non-rotatable part of a load to be driven by the gear unit and/or a machine (as best understood, the device reads on this).  
Regarding claim 32, Bouche discloses the geared motor according to claim 14, wherein an output shaft (70) is axially accessible from both sides (see fig.4).  
(see fig.4).  
Regarding claim 35, Bouche discloses the geared motor according to claim 14, wherein the housing part has a same mechanical interface for a load to be driven by the gear unit and/or by an output shaft axially on both sides of the output shaft (interface 3 with holes 30).  
Regarding claim 36, Bouche discloses the geared motor according to claim 35, wherein a first interface is arranged on the housing part (interface 3) for connection to a load to be driven by a front axial end region of the output shaft, and a second interface (second interface 3) is provided on the housing part for connection to a load to be driven by a rear axial end region of the output shaft, the first interface and the second interface being identical (evident from figures).  
Regarding claim 37, Bouche discloses the geared motor according to claim 35, wherein the interface includes a drilling pattern (30) arranged on the housing part and a centering device (as best understood, 3 functions as a centering device. Note applicants do not show or explain what their centering device is structurally) arranged on the housing part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allgaier et al. (USP 9157508) in view of Bender (DE 102007014707 A1).
Allgaier et al. is silent to the geared motor according to claim 14, wherein the housing part is arranged as an aluminum die cast part.  
	Bender teaches the concept of providing a gear housing part which is made of aluminum (see machine translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the housing in Allgaier as aluminum as taught by Bender since aluminum is a very commonly used material in gear housing and provides the known benefit of being lightweight and easily workable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656